DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein each of the plurality of layers is formed by a silicon single crystal 
substrate or a silicon polycrystalline substrate” in which the aforementioned recitation be construed as a method/step thereby rendering the claim a “mixed-type” claim in which a product and process is claimed within the same claim (see MPEP 2173.05(p)(II): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system 
	Claim 1 recites “wherein each of the plurality of layers is bonded to a different layer which is adjacent in a stacking direction” which is unclear.   To overcome the aforementioned definiteness issue, the Applicant may consider a claim amendment such as: “wherein each of the plurality of layers is bonded to an adjacent another one of the plurality of layers in a stacking direction”.
	Claim 1 recites “through oxide films formed on the silicon single crystal substrate or the silicon polycrystalline substrate” which is unclear.   To overcome the aforementioned definiteness issue, the Applicant may consider a claim amendment such as: “through oxide films formed on the silicon single crystal substrate or the silicon polycrystalline substrate of each of the plurality of layers”.

Allowable Subject Matter
Claims 1-10 would be allowable if the above definiteness rejection(s) were overcome.   The closest prior art of record (Pease: US 2013/0270250) teaches a current peak spreading scheme for multiplexed heated array in which a workpiece (W) is heated utilizing a plurality of layers including a ceiling layer 103 and a heating layer 101 in which each of the layers is bonded to a different layer which is adjacent in a stacking direction via oxide films (104A, 104B).   However, the prior art does not teach a mounting table on which a workpiece is mounted in which each of the plurality of layers is formed by a silicon single crystal substrate or a silicon polycrystalline substrate   Instead, the prior art teaches that the “FIGS. 1-2 show a substrate support assembly comprising one embodiment of the heating plate having an array of heater zones 101 incorporated in two electrically insulating layers 104A and 104B. The electrically insulating layers may be a polymer material, an inorganic material, a ceramic such as silicon 

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOSEPH W ISKRA/Examiner, Art Unit 3761  

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761